Appeal from a decree of the Surrogate’s Court of Rensselaer county, made and entered on October 1, 1937, allowing a claim of $500 and interest filed by William H. Hull, a brother of decedent. The claim was based upon a promissory note executed and delivered by decedent to claimant sometime before Ms death. The representative of the estate set up the defenses of forgery and failure of consideration. Decree unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.